 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT COURT
 7
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9     EFREN DANIELLE BULLARD,                            Case No. 1:17-cv-00328-LJO-JDP

10                      Plaintiff,                        ORDER SETTING NEW DEADLINE FOR
                                                          DISPOSITIVE MOTIONS
11             v.
                                                          Deadline: November 1, 2019
12     BENSON, et al.
13                      Defendants.
14

15

16

17            The new deadline for any remaining dispositive motions in this case is November 1,
18    2019. No extension will be granted absent extraordinary circumstances. The other deadlines
19    set by the earlier trial scheduling order remain the same. See ECF No. 26.
20
     IT IS SO ORDERED.
21

22
     Dated:      October 9, 2019
23                                                       UNITED STATES MAGISTRATE JUDGE
24

25

26            No. 205
27

28


                                                     1
